    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHAPMAN ROBERTS,

                         Plaintiff,

                        -v.-

BROADWAYHD LLC, BROADWAY TELEVISION
NETWORK, INC., BROADWAY WORLDWIDE,                       19 Civ. 9200 (KPF)
INC., BROADWAYONLINE.COM, INC., BRUCE
BRANDWEN PRODUCTIONS, INC., BRUCE                      OPINION AND ORDER
BRANDWEN, LEIBER STOLLER PRODUCTIONS,
INC., MICHAEL STOLLER, ESTATE OF JEROME
LEIBER, AMAZON DIGITAL SERVICES LLC, and
SONY/ATV MUSIC PUBLISHING, LLC,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Chapman Roberts brings this action under the Copyright Act,

Pub. L. No. 94-553, 90 Stat. 2541 (1976), for direct and contributory copyright

infringement; under the Digital Millennium Copyright Act, Public L. No. 105-

304, 112 Stat. 2860 (1998), for dissemination of false copyright management

information (“CMI”); and under the common law for unjust enrichment. The

suit concerns the distribution by various means since 2000 of a filmed version

of the musical Smokey Joe’s Café (the “Recording”), which includes Plaintiff’s

copyrighted vocal arrangements (the “Vocal Arrangements”). Plaintiff alleges

that Bruce Brandwen as an individual; Bruce Brandwen Productions, Inc.,

Broadway Television Network, Inc. (“BTN”), Broadway Worldwide, Inc., and

BroadwayOnline.com, Inc. (collectively, the “Brandwen Corporate Defendants,”

and with Bruce Brandwen, the “Brandwen Defendants”); Leiber Stoller
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 2 of 36




Productions, Inc., Michael Stoller, and the Estate of Jerome Leiber (collectively,

the “L&S Defendants”); Sony/ATV Music Publishing, Inc. (“SATV”); Amazon

Digital Services LLC (“Amazon”); and BroadwayHD LLC (“BroadwayHD”) (all

collectively, “Defendants”) each played a role in, and improperly profited from,

the distribution of the Vocal Arrangements without Plaintiff’s permission and

thereby infringed his copyright.

      In three separate motions, the majority of the Defendants move to

dismiss Plaintiff’s First Amended Complaint (“FAC”) (Dkt. #41), the operative

pleading. For the reasons set forth below, the Court denies Bruce Brandwen’s

motion, grants the L&S Defendants’ motion, and grants SATV’s motion. The

Court reserves decision on Plaintiff’s request for leave to file a Second Amended

Complaint.

                                    BACKGROUND 1

A.    The Parties

      Plaintiff Chapman Roberts is a musician, performer, and producer whose

vocal arrangements have been used in many Broadway and West End

productions. (FAC ¶¶ 2, 30). Plaintiff created the Vocal Arrangements for the


1     The facts in this Opinion are drawn primarily from Plaintiff’s First Amended Complaint
      (the “FAC” (Dkt. #41)), which is the operative pleading in this case. For ease of
      reference, the Court refers to Bruce Brandwen’s Supplemental Motion to Dismiss as
      “Brandwen Br.” (Dkt. #90); SATV’s Memorandum of Law in Support of Its Motion to
      Dismiss the First Amended Complaint as “SATV Br.” (Dkt. #109); the L&S Defendants’
      Memorandum of Law in Support of Their Motion to Dismiss as “L&S Br.” (Dkt. #111);
      Plaintiff’s Memorandum of Law in Opposition to Brandwen’s Supplemental Motion to
      Dismiss as “Pl. Brandwen Opp.” (Dkt. #96); Plaintiff’s Memorandum of Law in
      Opposition to the L&S Defendants’ and SATV’s Motions to Dismiss as “Pl. L&S and
      SATV Opp.” (Dkt. #116); Brandwen’s Reply Memorandum of Law as “Brandwen Reply”
      (Dkt. #102); SATV’s Reply Memorandum of Law as “SATV Reply” (Dkt. #117); and the
      L&S Defendants’ Reply Memorandum of Law as “L&S Reply” (Dkt. #119).

                                             2
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 3 of 36




Broadway production of Smokey Joe’s Café (the “Musical”) in 1994 and

registered the Vocal Arrangements with the U.S. Copyright Office, effective

May 23, 1995. (Id. at 8). Plaintiff is the sole and exclusive owner of the

copyright in the Vocal Arrangements. (Id.).

         Defendant BroadwayHD is a New York limited liability company engaged

in media distribution, with its principal place of business in New York, New

York. (FAC ¶ 14).

         Defendant Bruce Brandwen is a Broadway producer; the founder and

president of BTN, a worldwide distributor of recorded Broadway performances;

and the founder and owner of Broadway Worldwide, Brandwen Productions,

and BroadwayOnline.com. (FAC ¶ 4). He is domiciled in the state of New York.

(Id. at ¶ 19). BTN, Broadway Worldwide, and BroadwayOnline.com are

Delaware corporations with a principal place of business in New York, New

York. (Id. at ¶¶ 15-17). Bruce Brandwen Productions is a New York

corporation with its principal place of business in New York, New York. (Id. at

¶ 18).

         Mike Stoller is an individual domiciled in California who regularly

conducts business in New York, including business relevant to this action.

(FAC ¶ 22). Jerome Leiber was a natural person domiciled in California who

regularly conducted business in New York, including business relevant to this

action. (Id. at ¶ 23). The Estate of Jerome Leiber was opened and domiciled in

California and is the legal entity to be held liable for actions committed by




                                          3
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 4 of 36




Jerome Leiber. (Id.). 2 Leiber and Stoller are and were songwriters who were

the owners and operators of the entities Jerry Leiber Music, Mike Stoller Music,

Mike and Jerry Music LLC, and Trio Music Company, Inc., all of which were

predecessor entities to Defendant Leiber Stoller Productions. (Id. at ¶ 5).

Defendant Leiber Stoller Productions is a California corporation engaged in the

business of music publishing and distribution, and conducts significant

business in New York, including business relevant to this action. (Id. at ¶ 21).

      Defendant SATV is a music publishing company owned by Sony

Entertainment, Inc. (FAC ¶ 7). SATV is a Delaware limited liability company

with its principal place of business in New York, New York. (Id. at ¶ 24).

      Defendant Amazon is a Delaware limited liability company with its

principal place of business in Seattle, Washington, and which conducts a

significant amount of business in New York, New York. (FAC ¶ 20).

B.    Factual Background

      In 1994, Plaintiff created the Vocal Arrangements for the Musical, which

itself was based on original songs written by Defendants Jerome Leiber and

Mike Stoller. (FAC ¶ 31). Plaintiff created the Vocal Arrangements pursuant to

a Vocal Arranger Agreement, dated May 1, 1994, between Plaintiff and non-


2     For purposes of this Opinion, the Court adopts Plaintiff’s description of the relevant
      parties. However, the Court notes L&S Defendants’ assertion that:
             Defendants “Estate of Jerome Leiber” and “Michael Stoller” —
             whose legal name is Mike Stoller — have been sued under non-
             existent or incorrect names. By filing this motion to dismiss in the
             name of the “Estate of Jerome Leiber,” the L&S Defendants are not
             waiving any argument related to the identity of that party or
             whether plaintiff has sued the incorrect entity.
      (L&S Br. 1 n.2).

                                              4
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 5 of 36




party L&S Broadway Company, which agreement was then amended in 1996.

(Id. at ¶ 32). The Vocal Arranger Agreement provides that, other than limited

license rights to perform the Vocal Arrangements in limited types of live

performances and to record a cast album, the Vocal Arrangements may not be

performed, transcribed, recreated, copied, published, or recorded without

permission from Plaintiff. (Id.). The Vocal Arranger Agreement also provides

that Plaintiff retains sole ownership in the copyright to his Vocal

Arrangements. (Id.). Plaintiff registered a copyright for the Vocal

Arrangements with the United States Copyright Office as the sole owner of the

copyright, under Reg. No. PAu 1-994-441, with an effective date of May 23,

1995. (Id. at ¶ 33; id. at Ex. A).

      At some time in 1998 or 1999, L&S Broadway Company assigned its

limited license rights to use the Vocal Arrangements to one or more of Leiber

and Stoller individually, or to one or more of their other corporate entities, who

at some point then assigned those rights to Defendant Leiber Stoller

Productions. (FAC ¶ 34). Around the same time, L&S Broadway Company or

Leiber Stoller Productions (or its predecessors) granted Defendant BTN

permission to use Leiber and Stoller’s musical compositions in a video

recording of the Musical. (Id. at ¶ 35).

      In 1999, BTN recorded two performances of the Musical without

Plaintiff’s permission. (FAC ¶ 36). BTN received a distribution license from

Leiber Stoller Productions (or its predecessors) for the Recording. (Id.). Later

in 1999, Plaintiff learned that the Recording had been made without his

                                           5
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 6 of 36




permission and contacted BTN to object to its distribution. (Id. at ¶ 37). BTN

asked for retroactive permission to commercially distribute the Recording to

the public (id.), but BTN and Plaintiff failed to come to an agreement regarding

use of Plaintiff’s Vocal Arrangements (id. at ¶ 38). BTN nevertheless moved

forward with distributing the Recording. (Id. at ¶ 39). BTN did not obtain

permission from Plaintiff to record his Vocal Arrangements, and BTN failed to

provide Plaintiff with compensation for the Recording. (Id.). BTN televised the

Recording on pay-per-view from approximately 2000 to 2001. (Id. at ¶ 40).

Plaintiff was aware of the initial pay-per-view distribution in 2000 or 2001, but

did not sue BTN for copyright infringement at that time. (Id.). The Brandwen

Corporate Defendants continued to distribute the Recording from 2000 to

2013, without permission from, or notice or compensation to, Plaintiff. (Id. at

¶ 41).

         The initial license from Leiber Stoller Productions (or its predecessors) to

exploit and distribute the Recording expired in 2014. (FAC ¶ 44). In 2007,

Leiber Stoller Productions (or its predecessors) either sold its publishing rights

catalog to SATV or granted SATV the rights to administer the catalog, retaining

a royalty right. (Id. at ¶ 46). In 2018, without notice to Plaintiff, Broadway

Worldwide entered into a new licensing agreement with SATV for further

distribution rights for the Recording, and subsequently purported to grant

those rights to BroadwayHD for digital streaming. (Id. at ¶¶ 47-48). Beginning

in September 2019, BroadwayHD used the Recording to promote its service

and streamed the Recording on the internet, including over its own platform

                                           6
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 7 of 36




and through Defendant Amazon’s services, without authorization from, or

attribution or compensation to, Plaintiff. (Id. at ¶¶ 49, 52-53, 57).

C.    Procedural History

      Plaintiff filed the original complaint against the Brandwen Defendants

and BroadwayHD on October 4, 2019, seeking relief for direct and contributory

copyright infringement and dissemination of false CMI. (See Dkt. #1). The

case was originally assigned to the Honorable Analisa Torres, who entered a

Civil Case Management Plan and Scheduling Order on December 3, 2019 (Dkt.

#18), and referred the matter to Magistrate Judge Robert W. Lehrburger for

settlement negotiations (Dkt. #19). The Brandwen Defendants and

BroadwayHD answered the original complaint on December 9, 2019. (Dkt.

#21). On January 3, 2020, Judge Torres amended the referral to Magistrate

Judge Lehrburger to encompass general pretrial matters. (Dkt. #27). Plaintiff

filed a motion to amend the complaint on January 9, 2020 (Dkt. #33), which

motion Magistrate Judge Lehrburger granted on January 23, 2020 (Dkt. #40).

Plaintiff filed the FAC on January 23, 2020, joining as defendants the L&S

Defendants, SATV, and Amazon, and adding an unjust enrichment claim

against the Brandwen Defendants, the L&S Defendants, and SATV. (Dkt. #41).

      The case was reassigned to this Court on January 24, 2020.

BroadwayHD filed an answer on February 20, 2020 (Dkt. #61); Amazon filed an

answer on March 12, 2020 (Dkt. #70); SATV filed a pre-motion letter on

March 13, 2020 (Dkt. #75); the Brandwen Corporate Defendants jointly filed an

answer on April 1, 2020 (Dkt. #78); and Bruce Brandwen filed a motion to

                                        7
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 8 of 36




dismiss the FAC the same day (Dkt. #79). Bruce Brandwen and the L&S

Defendants each filed a pre-motion letter on April 20, 2020. (Dkt. #86, 87).

The Court held a conference with parties on April 29, 2020, during which it set

the briefing schedule for the anticipated motions to dismiss. (Minute Entry for

April 29, 2020).

      Bruce Brandwen filed his Supplemental Motion to Dismiss and

accompanying declaration on June 3, 2020 (Dkt. #90, 91); Plaintiff filed his

opposition memorandum and declaration on July 6, 2020 (Dkt. #96, 97); and

Brandwen filed his reply on July 16, 2020 (Dkt. #102). The Court twice

granted the L&S Defendants and SATV extensions on their time to file their

motions to dismiss. (Dkt. #101, 106). In accordance with the revised briefing

schedule, they filed their respective motions and accompanying materials on

August 21, 2020. (Dkt. #107-09 (SATV); Dkt. #110-12 (L&S Defendants)).

Plaintiff filed a consolidated brief in opposition to both the L&S Defendants’

and SATV’s motions, as well as an accompanying declaration, on

September 18, 2020. (Dkt. #115, 116). SATV and the L&S Defendants filed

their replies on October 2, 2020. (Dkt. #117 (SATV); Dkt. #119 (L&S

Defendants)). Briefing on the three motions to dismiss is now complete.

                                  DISCUSSION

A.    Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      Each of the moving Defendants seeks dismissal of Plaintiff’s claims

against them under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim upon which relief may be granted. (See Brandwen Br. 1; SATV Br. 1;

                                        8
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 9 of 36




L&S Br. 8). To survive a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff

must plead sufficient factual allegations “to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court

must accept as true all well-pleaded factual allegations in the complaint. Id. A

complaint that contains only “naked assertions” or “a formulaic recitation of

the elements of a cause of action” does not suffice. Twombly, 550 U.S. at 555.

B.    The Court Denies Bruce Brandwen’s Motion to Dismiss

      Plaintiff brings claims against Defendant Bruce Brandwen for direct

copyright infringement (FAC ¶¶ 59-72), contributory copyright infringement (id.

at ¶¶ 73-89), and dissemination of false CMI (id. at ¶¶ 90-103). In the

alternative to his direct and contributory copyright infringement claims,

Plaintiff pleads a claim for unjust enrichment. (Id. at ¶¶ 104-19).

      Brandwen filed two motions to dismiss the FAC, the first on March 13,

2020 (Dkt. #79), and the second on June 3, 2020 (Dkt. #90-91). The Court

considers the latter motion, Brandwen’s Supplemental Motion to Dismiss, and

the accompanying declaration as the operative motion papers. In that motion,

Brandwen argues that there is no basis for piercing the corporate veil of the

Brandwen Corporate Defendants — BTN, Broadway Worldwide, Inc.,

BroadwayOnline.com, Inc., and Bruce Brandwen Productions, Inc. — so as to

subject Brandwen to individual liability for copyright infringement and unjust

                                         9
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 10 of 36




enrichment. (See Brandwen Br. 1). For the reasons set forth below, the Court

denies Brandwen’s motion.

      1.     Traditional Corporate Veil Principles Do Not Shield Individual
             Officers in the Copyright Infringement Context

      Defendant Brandwen argues that he should be shielded from individual

liability for alleged acts of copyright infringement and unjust enrichment.

(Brandwen Br. 6-9). He asserts that while “the facts as set forth by the

Plaintiff, at best at this stage of the litigation, might (barely) set forth a cause

against BTN and possibly its successor, Broadway Worldwide, Inc.,” they fail to

implicate Brandwen personally. (Id. at 7). Plaintiff responds that the “FAC

sufficiently pleads claims against Mr. Brandwen individually for direct and

vicarious/contributory copyright infringement pursuant to 17 U.S.C. § 101, et

seq., for distribution of false Copyright Management Information (‘CMI’)

pursuant to 17 U.S.C. §1202(a)(1) and (a)(2), and, in the alternative, for unjust

enrichment under New York law” (Pl. Brandwen Opp. 10), because it “makes

several allegations against Mr. Brandwen in his individual capacity, including

his knowledge of the infringing activities, his control of the actions of the

Brandwen Corporate Defendants, and the financial benefits he received from

the infringing activities” (id.). Brandwen’s motion, Plaintiff contends,

misguidedly relies on principles of corporate veil piercing that do not apply in

the copyright infringement context, where corporate officers can be held liable

for copyright infringement if they personally participated in the alleged

infringing acts. (Id. at 15-17). In his reply, Brandwen does not engage with

Plaintiff’s arguments, but instead insists in conclusory fashion that he is
                                          10
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 11 of 36




correct on the law and that “no reply to Plaintiff’s attempt to circumvent

recognized corporate law decisions on this issue is required[.]” (Brandwen

Reply 7).

      As a matter of law, Plaintiff is correct regarding individual liability for

copyright infringement claims. It is well-established that “[a] corporate officer

can be held liable under a theory of vicarious infringement where he profits

from direct infringement while declining to exercise a right to stop or limit it.”

Live Face on Web, LLC v. Five Boro Mold Specialist Inc., No. 15 Civ. 4779 (LTS),

2016 WL 1717218, at *3 (S.D.N.Y. Apr. 28, 2016) (internal quotation marks

omitted); see also Warren v. John Wiley & Sons, Inc., 952 F. Supp. 2d 610, 618-

19 (S.D.N.Y. 2013) (“A corporate employee can be held personally liable for

copyright infringement under a theory of contributory liability if the officer is a

moving, active, conscious force behind the defendant corporation’s

infringement.” (internal alterations and quotation marks omitted)); Lechner v.

Marco-Domo Internationales Interieur GmbH, No. 03 Civ. 5664 (JGK), 2005 WL

612814, at *6 (S.D.N.Y. Mar. 14, 2005) (“Rackwitz argues that, under both

German and New York law, he cannot be held liable because the plaintiff has

not made a sufficient showing to pierce the corporate veil of Marco-Domo. This

argument is without merit because the plaintiff alleges that Rackwitz

participated in the alleged infringement of the plaintiff’s work in his personal

capacity.”). The caselaw Brandwen cites does not concern copyright

infringement and is thus inapposite. (See Brandwen Br. 6-8 (citing EED

Holdings v. Palmer Johnson Acquisition Corp., 228 F.R.D. 508 (S.D.N.Y. 2005)

                                         11
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 12 of 36




(declining to pierce corporate veil in action for breach of contract and fraud);

JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., 295 F.

Supp. 2d 366 (S.D.N.Y. 2003) (judgment creditor seeking to collect judgments

relating to foreign arbitration awards); NetJets Aviation, Inc. v. LHC Commc’ns,

LLC, 537 F.3d 168 (2d Cir. 2008) (applying Delaware law and finding that the

complaint sufficiently pleaded claims against an individual LLC owner for

breach of contract and accounts stated); Elf Atochem N. Am., Inc. v. Jaffari, 727

A.2d 286 (Del. 1999) (Delaware derivative suit involving claim of breach of

fiduciary duty); and Martin Hilti Family Tr. v. Knoedler Gallery, LLC, 386 F.

Supp. 3d 319 (S.D.N.Y. 2019) (analyzing alter ego liability on claims of fraud

and fraudulent concealment)).

      2.        Plaintiff Adequately Pleads Facts Implicating Bruce Brandwen
                Individually

      Given the legal framework discussed above, the question here is whether

Plaintiff has adequately pleaded that Brandwen personally “profit[ed] from

direct infringement while declining to exercise a right to stop or limit it,” Live

Face on Web, 2016 WL 1717218, at *3, and/or was the “moving, active,

conscious force behind the [Brandwen Corporate Defendants’] infringement,”

Warren, 952 F. Supp. 2d at 619. The Court finds that he has.

      As relevant, Plaintiff alleges in the FAC that:

           i.     Brandwen is “the founder and president of BTN,” as
                  well as “the founder and sole owner of Broadway
                  Worldwide,     Brandwen      Productions,     and




                                         12
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 13 of 36




                 BroadwayOnline.com, [and] controls each of the
                 companies” (FAC ¶ 4);

           ii.   “BTN and its successors in interest, including
                 Broadway Worldwide and the Brandwen-owned
                 defendants, continued to distribute the Recording
                 from 2000-2013, without permission from, or notice
                 or compensation to, Roberts” (id. at ¶ 41);

          iii.   Brandwen “[was] fully aware of Roberts’ status as
                 copyright owner of the Vocal Arrangements” (id. at
                 ¶ 54);

          iv.    “Brandwen … published copies of the Recording,
                 including the Vocal Arrangements, without the
                 required copyright notice indicating Roberts as the
                 owner of the copyright in the Vocal Arrangements,
                 despite full knowledge and awareness of his status
                 as the copyright owner” (id. at ¶ 58);

           v.    Brandwen “infringed Roberts’ copyright in the Vocal
                 Arrangements by reproduction, public performance,
                 and distribution of the same, without Roberts’
                 permission or authorization” (id. at ¶ 61);

          vi.    the Brandwen Corporate Defendants, Amazon, and
                 BroadwayHD, “by and through the actions of Bruce
                 Brandwen, copied, publicly performed, and
                 distributed the Vocal Arrangements without
                 authorization from Roberts” (id. at ¶ 74);

         vii.    “Brandwen’s improper license of the Vocal
                 Arrangements to third-party entities induced,
                 caused, enabled, facilitated, and/or materially
                 contributed to the infringing activity of those
                 entities” (id. at ¶ 77); and

         viii.   “[a]s a direct and proximate result of the copyright
                 infringement detailed herein, Defendants have
                 gained and/or will gain direct financial benefit and
                 substantial profits in an amount presently unknown
                 and to be determined at trial” (id. at ¶ 83).

These allegations, accepted as true at this stage of the litigation, expressly

concern the means by which Brandwen personally participated in the copyright


                                        13
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 14 of 36




infringement, not just the conduct of the Brandwen Corporate Defendants.

Thus, there is sufficient factual matter stated in the FAC for the Court to draw

the “reasonable inference that [Brandwen] is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Accordingly, the Court denies Defendant Bruce

Brandwen’s motion to dismiss the claims against him for copyright

infringement.

C.     The Court Grants the L&S Defendants’ Motion to Dismiss

       Plaintiff brings claims against the L&S Defendants for contributory

copyright infringement (FAC ¶¶ 73-89), unjust enrichment (id. at ¶¶ 104-19),

and dissemination of false CMI (id. at ¶¶ 90-103). The L&S Defendants argue

four grounds for dismissal of these claims: (i) Plaintiff’s contributory copyright

infringement claim is barred by the Copyright Act’s three-year statute of

limitations and (ii) is also subject to dismissal based on the plain language of

the agreements at issue; (iii) Plaintiff’s false CMI claim fails as a matter of law

because he does not allege that the L&S Defendants provided or distributed

false CMI; and (iv) Plaintiff’s alternative claim for unjust enrichment is

inadequately pleaded, preempted by the Copyright Act, and duplicative of his

copyright infringement claim. (See L&S Br. 2). For the reasons set forth below,

the Court dismisses Plaintiff’s claims.

       1.    Plaintiff’s Contributory Copyright Infringement Claim Against
             the L&S Defendants

             a.    Legal Standard and Factual Allegations

       “The owner of a copyright has the exclusive right to — or to license

others to — reproduce, perform publicly, display publicly, prepare derivative
                                          14
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 15 of 36




works of, and distribute copies of, his copyrighted work.” Arista Records, LLC

v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010) (citing 17 U.S.C. § 106). To state a

claim for copyright infringement, “a plaintiff must allege both [i] ownership of a

valid copyright and [ii] infringement of the copyright by the defendant.” Spinelli

v. Nat’l Football League, 903 F.3d 185, 197 (2d Cir. 2018) (internal quotation

marks omitted). “[C]ontributory infringement is based upon ‘the common-law

doctrine that one who knowingly participates or furthers a tortious act is jointly

and severally liable with the prime tortfeasor.’” New London Assocs., LLC v.

Kinetic Social LLC, 384 F. Supp. 3d 392, 407 (S.D.N.Y. 2019) (quoting Arista

Records, 604 F.3d at 117). Thus, a person commits contributory copyright

infringement by “intentionally inducing or encouraging direct infringement[.]”

Spinelli, 903 F.3d at 197. “Without a showing of a direct copyright

infringement, secondary liability cannot be maintained.” Id. “The resolution of

the issue depends upon a determination of the function that the alleged

infringer plays in the total reproduction process.” Arista Records, 604 F.3d at

118 (internal alterations and quotation marks omitted).

      As alleged, in 1999, L&S Broadway Company or Leiber Stoller

Productions (or its predecessors) granted Defendant BTN a license to create

and distribute the Recording without notice to or permission from Plaintiff.

(FAC ¶¶ 35-36). In 2007, Leiber Stoller Productions (or its predecessors) either

sold its publishing rights catalog to SATV or granted SATV the rights to

administer the catalog. (Id. at ¶ 46). Based on these facts, Plaintiff claims that

the L&S Defendants “had actual or constructive knowledge of the infringing

                                        15
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 16 of 36




acts of Brandwen, BroadwayHD, BTN, Broadway Worldwide and Amazon” (id.

at ¶ 75); “knew that [the Brandwen Defendants’] distribution would result in

further downstream infringement by Defendants BroadwayHD and/or Amazon”

(id. at ¶ 79); “induced, caused, enabled, facilitated, and/or materially

contributed to the infringing activity of Defendants Brandwen, BroadwayHD,

BTN, Broadway Worldwide, and Amazon by either directly distributing the

Vocal Arrangements to Defendants BroadwayHD and Amazon, or by causing

the further downstream distribution thereof, without ever obtaining Plaintiff

Roberts’ authorization to do so” (id. at ¶ 80); and “gained and/or will gain

direct financial benefit and substantial profits” from the infringement of

Plaintiff’s copyright (id. at ¶ 83).

             b.     Plaintiff’s Claim Is Barred by the Statute of Limitations

      The L&S Defendants first argue that Plaintiff’s contributory copyright

infringement claim is barred by the Copyright Act’s three-year statute of

limitations. The Copyright Act provides that “[n]o civil action shall be

maintained under the [Act] unless it is commenced within three years after the

claim accrued.” 17 U.S.C. § 507(b). Significantly, however, the principles

governing the analysis of a statute of limitations defense in the copyright

context differ depending upon whether the plaintiff asserts a claim focusing on

disputed copyright ownership or merely infringing conduct. The L&S

Defendants argue that Plaintiff pleads an “ownership claim” that accrued in

1999 or 2000 and thus is untimely, barring both the ownership claim and

derivative infringement claims. (L&S Br. 10-13). They also argue that even if


                                        16
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 17 of 36




Plaintiff’s claim were construed as focusing on infringing conduct rather than

disputed ownership, it remains barred as no relevant conduct by the L&S

Defendants occurred within the limitations period. (Id. at 13-15). Plaintiff

responds that his claim is not an ownership claim and that L&S committed

infringing conduct in 2018 and/or 2019, well within the statute of limitations

period. (Pl. L&S and SATV Opp. 18-25). As set forth herein, the L&S

Defendants have the better of the argument.

                  i.     Plaintiff Has Pleaded an Ownership Claim

      A copyright infringement claim is an “ownership claim” when it “does not

involve the nature, extent or scope of copying,” but instead focuses on

competing assertions of ownership or rights in the work at issue. Kwan v.

Schlein, 634 F.3d 224, 229 (2d Cir. 2011). An “ownership claim accrues only

once, when ‘a reasonably diligent plaintiff would have been put on inquiry as to

the existence of a right.’” Id. at 228 (quoting Stone v. Williams, 970 F.2d 1043,

1048 (2d Cir. 1992)); see also Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996)

(concluding that claim accrues when a plaintiff “knows or has reason to know

of the injury upon which the claim is premised”). Accrual of such a claim can

be triggered by another party’s “express assertion of sole authorship or

ownership,” Kwan, 634 F.3d at 228; by “implicit repudiation by conspicuously

exploiting the copyright without paying royalties,” Wilson v. Dynatone Publ’g

Co., 892 F.3d 112, 118 (2d Cir. 2018) (internal quotation marks omitted); or

“when alleged co-owners learn they are entitled to royalties that they are not




                                       17
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 18 of 36




receiving,” Gary Friedrich Enters., LLC v. Marvel Characters, Inc., 716 F.3d 302,

317 (2d Cir. 2013).

      Plaintiff’s allegations against the L&S Defendants point towards an

ownership claim, of which Plaintiff became aware in 1999. Plaintiff alleges

that, in 1998 or 1999, the L&S Defendants reassigned the rights to use the

Vocal Arrangements amongst themselves and then granted BTN permission to

record the Musical and commercially distribute the Recording without

permission from Plaintiff. (FAC ¶¶ 35-36). Plaintiff learned that the Recording

had been made without his permission later in 1999, and BTN began pay-per-

view distribution of the recording in 2000. (Id. at ¶¶ 37, 40). Subsequently, in

2007, L&S sold their publishing rights catalog, including rights to exploit the

Musical, to SATV. (Id. at ¶ 46). Plaintiff refers to the L&S Defendants’ conduct

as the “licensing or sale of the Vocal Arrangements” without notice or

compensation to Plaintiff (id. at ¶ 114), and alleges that, post-2007, Defendant

SATV “now apparently purports to own the same rights that Defendants Leiber,

Stoller, and Leiber Stoller Productions purported to possess” with respect to

Plaintiff’s Vocal Arrangements (id.). These allegations suggest an assertion of

ownership by the L&S Defendants. See, e.g., Charles v. Seinfeld, 410 F. Supp.

3d 656, 658-60 (S.D.N.Y. 2019) (concluding that “ownership forms the

backbone of the infringement claim” where plaintiff asserted co-authorship of

television project produced and distributed without plaintiff’s involvement

(internal quotation marks omitted)); Ortiz v. Guitian Bros. Music Inc., No. 07

Civ. 3897 (RWS), 2008 WL 4449314, at *4 (S.D.N.Y. Sept. 29, 2008)

                                        18
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 19 of 36




(concluding that plaintiff stated an ownership claim where, inter alia,

“Defendants’ open distribution and exploitation of the Motion Picture and Score

without paying any royalties to Ortiz should have put Ortiz on notice that

Defendants rejected his claim to copyright in the Score”). 3

      Based on Plaintiff’s non-conclusory allegations in support of his

contributory copyright infringement claim, the Court agrees with the L&S

Defendants that Plaintiff has pleaded an ownership claim that accrued in 1999,

when the L&S Defendants allegedly granted BTN an all-encompassing license

to record and distribute the Musical. 4 This claim is therefore untimely and

must be dismissed. See, e.g., Minder Music Ltd. v. Mellow Smoke Music Co.,

No. 98 Civ. 4496 (AGS), 1999 WL 820575, at *2 (S.D.N.Y. Oct. 14, 1999)

(“Although plaintiff attempts to portray its claim as one for an ongoing




3     To be clear, the question here is not whether any of the L&S Defendants did, in fact,
      assert an ownership interest in the Vocal Arrangements in the manner alleged by
      Plaintiff. Indeed, the L&S Defendants deny that they made any such assertion and seek
      dismissal on that basis (see L&S Br. 5-6), and Plaintiff concedes this point in his
      memorandum in opposition (see Pl. L&S and SATV Opp. 19 (“[N]o defendant here has
      claimed ownership of Mr. Roberts’ [] Vocal Arrangements.”)). Rather, the question is
      whether Plaintiff pleaded that the L&S Defendants acted in a manner consistent with
      claiming an ownership interest.
4     The lone allegation pointing against a contested ownership claim is Plaintiff’s assertion
      in support of his unjust enrichment claim that “Defendants Leiber, Stoller and Leiber
      Stoller Productions misrepresented to third parties that they were either affiliated with
      or had authorization from Roberts to license or sell the Vocal Arrangements.” (FAC
      ¶ 113). This is not alleged in connection with Plaintiff’s copyright infringement claim
      and it is not supported by any well-pleaded allegations in the FAC — that is, Plaintiff
      does not allege elsewhere that the L&S Defendants told BTN, SATV, or any other entity
      that Plaintiff was the owner of the rights in the Vocal Arrangements and that they had
      obtained prior authorization from Plaintiff to license his Vocal Arrangements in addition
      to their musical compositions. Thus, Plaintiff’s copyright infringement claim cannot be
      sustained on that basis. See Kwan v. Schlein, 246 F.R.D. 447, 451 (S.D.N.Y. 2007)
      (“[L]itigants have substantial leeway under Rule 8(e) to plead alternative, and even
      inconsistent, claims. However, each alternative theory must itself be sufficient to state
      a claim[.]” (internal citation omitted)).

                                             19
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 20 of 36




infringement, it has been established that the statute of limitations cannot be

defeated by portraying an action as one for infringement when copyright

ownership rights are the true matter at issue.”); Big East Entm’t, Inc. v. Zomba

Enters., 453 F. Supp. 2d 788, 796 (S.D.N.Y. 2006) (finding plaintiff’s

infringement claim time-barred because it was based “entirely upon its alleged

ownership of [musical] compositions,” which plaintiff had failed to litigate for

more than a decade), aff’d on other grounds, 259 F. App’x 413 (2d Cir. 2008)

(summary order).

                   ii.   Plaintiff Has Not Pleaded Viable Infringement
                         Claims Against the L&S Defendants

      Plaintiff protests that he asserts infringement claims against the L&S

Defendants that accrued in 2018 and 2019 and therefore are timely. (Pl. L&S

and SATV Opp. 16-17, 20-22). However, the specific conduct Plaintiff

describes in his opposition memorandum — that the L&S Defendants allegedly

“directed Mr. Brandwen and Broadway Worldwide to Sony/ATV in order to

acquire the rights to distribute and exploit the Recording” (id. at 16-17);

“represented to Mr. Brandwen that Sony/ATV was the rights holder, causing

the downstream infringement by the Brandwen Defendants and co-defendants

Sony/ATV, BroadwayHD, and Amazon” (id. at 17); and “consented to the

2018/2019 Sony/ATV-Brandwen license” (id.) — is not pleaded in his FAC.

Instead, the FAC alleges only that “in 2018, without notice to Roberts,

Broadway Worldwide entered into a new license purportedly receiving further

and new distribution rights for the Recording from Sony/ATV” (FAC ¶ 47), and



                                        20
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 21 of 36




then “purported to grant those rights to BroadwayHD for digital streaming

without prior notice to or permission from Roberts” (id. at ¶ 48). This

potentially states an infringement claim, but not against the L&S Defendants.

Even then, Plaintiff is not entitled to rely on new facts raised in his opposition

papers to save a deficient complaint from dismissal. See K.D. ex rel. Duncan v.

White Plains Sch. Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013)

(“Plaintiffs cannot amend their complaint by asserting new facts or theories for

the first time in opposition to Defendants’ motion to dismiss.”); Uddoh v. United

Healthcare, 254 F. Supp. 3d 424, 429 (E.D.N.Y. 2017) (“A plaintiff, however, is

not permitted to interpose new factual allegations or a new legal theory in

opposing a motion to dismiss, let alone new allegations that contradict the

allegations in their pleading.”).

      Even if Plaintiff had adequately alleged an infringement claim against the

L&S Defendants, such claim must be dismissed for an additional reason.

When a plaintiff’s underlying ownership claim is time-barred, all infringement

claims related to that claim of copyright ownership are also time-barred, even if

based on allegedly infringing actions occurring within the three-year limitations

period. See Kwan, 634 F.3d at 229-30 (because plaintiff’s claim to co-

authorship of a book was time-barred, “any attendant infringement claims

must fail” as well); see also Simmons v. Stanberry, 810 F.3d 114, 116 (2d Cir.

2016) (per curiam) (“Where the plaintiff’s claims were rooted in her contested

assertion of an ownership interest in the copyright, and that claim of

ownership interest was time-barred because of the plaintiff’s delay in suing, the

                                        21
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 22 of 36




plaintiff could not resuscitate the untimely claim by relying on claims against

the defendants’ continuing course of infringing publication after the plaintiff’s

ownership claim became time-barred.”). Plaintiff’s infringement claim against

the L&S Defendants, as set forth in his opposition brief, derives from the prior

ownership claim — the ownership claim is that the L&S Defendants improperly

asserted ownership over Plaintiff’s Vocal Recordings in 1999, and the

infringement claim is that they exercised such ownership interest in 2007 in

the sale to SATV and in 2018 by consenting to further licensing of the Vocal

Arrangements to the Brandwen Defendants. As a result, even if Plaintiff’s

infringement claim against the L&S Defendants were adequately pleaded and

timely standing alone, it would be barred by the statute of limitations as a

result of the untimeliness of his underlying ownership claim. 5

      2.     Plaintiff’s Unjust Enrichment Claim Against the L&S
             Defendants Is Preempted by the Copyright Act

      In the alternative to his contributory copyright infringement claim

against the L&S Defendants, Plaintiff brings a state-law claim for unjust

enrichment. (FAC ¶¶ 104-19). A claim for unjust enrichment under New York

law requires a plaintiff to allege that “[i] defendant was enriched; [ii] at

plaintiff’s expense; and [iii] equity and good conscience militate against

permitting defendant to retain what plaintiff is seeking to recover.” Diesel



5     Because the Court dismisses Plaintiff’s copyright infringement claim on statute of
      limitations grounds, the Court does not consider here the L&S Defendants’ second
      argument that Plaintiff’s claim is also subject to dismissal based on the plain language
      of agreements between the L&S Defendants, BTN, and SATV. As a result, the Court
      need not decide whether it may appropriately consider materials introduced as exhibits
      in briefing on the motion to dismiss but not attached to the FAC.

                                             22
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 23 of 36




Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 55 (2d Cir. 2011)

(internal quotation marks omitted).

      Plaintiff’s allegations in support of his unjust enrichment claim are

substantively identical to his copyright infringement allegations except that

Plaintiff adds the allegation that the L&S Defendants “misrepresented to third

parties that they were either affiliated with or had authorization from Roberts

to license or sell the Vocal Arrangements.” (FAC ¶ 113). The L&S Defendants

argue that Plaintiff fails to plead an unjust enrichment claim and that in any

case his claim is preempted by the Copyright Act and improper under New

York law because it is duplicative of his copyright infringement claim. (L&S

Br. 22-24). Even assuming Plaintiff adequately pleaded facts supporting an

unjust enrichment claim against the L&S Defendants, the Court agrees with

the L&S Defendants that such a claim is preempted by the Copyright Act.

      “Section 301 of the Copyright Act preempts state law actions that seek to

vindicate rights equivalent to those protected under the Copyright Act.”

Transcience Corp. v. Big Time Toys, LLC, 50 F. Supp. 3d 441, 453 (S.D.N.Y.

2014) (citing 17 U.S.C. § 301(a); Berry v. Deutsche Bank Tr. Co. Ams., No. 07

Civ. 7634 (WHP), 2008 WL 4694968, at *6 (S.D.N.Y. Oct. 21, 2008), aff’d, 378

F. App’x 110 (2d Cir. 2010) (summary order)). “The Copyright Act preempts

claims when: [i] the particular work to which the claim is being applied falls

within the type of works protected by the Copyright Act, and [ii] the claim seeks

to vindicate legal or equitable rights that are equivalent to one of the bundle of




                                        23
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 24 of 36




exclusive rights already protected by copyright law.” Id. (citing Berry, 2008 WL

4694968, at *6).

       “In order for a state cause of action to survive preemption, it must have

an extra element beyond reproduction, preparation of derivative works,

distribution, performance or display, which changes the nature of the action so

that it is qualitatively different from a copyright infringement claim.”

Transcience Corp., 50 F. Supp. 3d at 453 (emphasis omitted) (internal

quotation marks omitted) (quoting Gusler v. Fischer, 580 F. Supp. 2d 309, 316

(S.D.N.Y. 2008)). To determine whether a plaintiff’s unjust enrichment claim

meets this standard, courts must consider “what plaintiff seeks to protect, the

theories in which the matter is thought to be protected and the rights sought to

be enforced.” Computer Assocs. Int’l Inc. v. Altai, Inc., 982 F.2d 693, 716 (2d

Cir. 1992). Courts in the Second Circuit “take a restrictive view of what extra

elements transform an otherwise equivalent claim into one that is qualitatively

different from a copyright infringement claim.” Briarpatch Ltd. v. Phoenix

Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004); see also Nat’l Basketball Ass’n

v. Motorola, Inc., 105 F.3d 841, 851 (S.D.N.Y. 1997) (“[T]he ‘extra element’ test

should not be applied so as to allow state claims to survive preemption

easily.”).

       Here, Plaintiff’s unjust enrichment claim seeks to vindicate his right to

control the copying, distribution, and public performance of his Vocal

Arrangements. And the alleged “unjust enrichment” consists of royalties and

other amounts allegedly received by the L&S Defendants in connection with the

                                        24
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 25 of 36




exploitation of the Recording containing Plaintiff’s Vocal Arrangements. These

elements do not meaningfully distinguish the claim from Plaintiff’s copyright

infringement claim. See Gusler, 580 F. Supp. 2d at 316 (finding preemption

where “the alleged acts giving rise to the unjust enrichment claim here are

identical to those underlying the federal copyright claim, [and] through the

unjust enrichment claim, [plaintiff] is seeking to protect the same rights in the

drawings as those protected by the Copyright Act”); Atrium Grp. de Ediciones y

Publicaciones, S.L. v. Harry N. Abrams, Inc., 565 F. Supp. 2d 505, 509 (S.D.N.Y.

2008) (“The allegation that Plaintiffs failed to receive any advance payment,

royalties, or remuneration of any kind whatsoever from Defendants does not

transform their copyright infringement claim into an unjust enrichment claim.

If the law were otherwise, every time [a] copyright infringer obtained any profit

from his infringing activity, the copyright owner would be able to assert a state

claim for unjust enrichment.” (internal citation and quotation marks omitted));

see also 1 Melville B. Nimmer & David Nimmer, NIMMER ON COPYRIGHT

§ 1.01(B)(1)(g) (2008) (“[A] state law cause of action for unjust enrichment or

quasi contract should be regarded as an ‘equivalent right’ and hence, pre-

empted insofar as it applies to copyright subject matter.”).

      Plaintiff asserts that the “extra element” in his unjust enrichment claim

is the alleged misrepresentation by the L&S Defendants that they possessed

the rights to exploit the Vocal Arrangements. (Pl. L&S and SATV Opp. 30). 6


6     That Plaintiff characterizes this as an element that distinguishes his unjust enrichment
      claim from his copyright infringement claim further supports disregarding this


                                             25
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 26 of 36




“Such explicit misrepresentation is not necessary for Mr. Roberts to be

successful in his claims of direct and contributory copyright infringement, but

is a crucial factor in determining whether the defendants were unjustly

enriched at Mr. Roberts’ expense.” (Id.). However, even if proving

misrepresentation were not necessary for his copyright infringement claim, this

element does not “go[] far enough to make the unjust enrichment claim

qualitatively different from a copyright infringement claim.” Briarpatch, 373

F.3d at 306. Misrepresentation, like the elements of awareness, intent, and

enrichment, “limits the scope of the claim but leaves its fundamental nature

unaltered.” Id. 7 See also Atrium Grp., 565 F. Supp. 2d at 510 (“[D]eception is

not the sort of element that would cause claims for unjust enrichment or

misappropriation to be qualitatively different from the Federal Copyright Act.”

(internal quotation marks omitted)). 8

      Thus, Plaintiff’s unjust enrichment claim against the L&S Defendants is

preempted by the Copyright Act and must be dismissed.




      allegation when determining whether Plaintiff pleaded an ownership claim with respect
      to copyright infringement.
7     The Court notes that Plaintiff’s misrepresentation element is closely related to the
      “awareness” and “intent” elements to which the Second Circuit alluded in Briarpatch
      Ltd. v. Phoenix Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004), and to the extent that it
      is somehow distinct the Court concludes that it is nevertheless of the same type.
8     Furthermore, contrary to Plaintiff’s contention, explicit misrepresentation is not a
      crucial factor in his unjust enrichment claim. It makes no difference in the unjust
      enrichment analysis whether the L&S Defendants expressly stated to BTN or SATV or
      any other entity either that they owned the rights to the Vocal Arrangements, or that
      they did not own the rights but had permission from Plaintiff to exploit the Vocal
      Arrangements, or instead merely acted as if they owned the rights and thereby
      disavowed Plaintiff’s rights sub silentio. The purported financial benefit to the L&S
      Defendants and harm to Plaintiff are identical in either case.

                                              26
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 27 of 36




       3.    Plaintiff Fails to State a Viable Claim for False Copyright
             Management Information

       Plaintiff’s third claim for relief against the L&S Defendants is for

provision and distribution of false CMI, in violation of 17 U.S.C. § 1202(a)(1) &

(2). (FAC ¶¶ 90-103). Plaintiff brings this claim against all Defendants and

does not differentiate among them in his allegations. He broadly asserts that

             Defendants recorded, distributed, publicly performed,
             and widely disseminated the Vocal Arrangements,
             including as part of the Recording, in connection with
             knowingly false Copyright Management Information, as
             such term is defined under 17 U.S.C. § 1202(c), without
             any attribution to Roberts as the copyright owner, and
             without authorization from Roberts of the law.

(FAC ¶ 93). Additionally, “Defendants provided and/or distributed Copyright

Management Information in connection with the Recording itself, without a

license from Roberts, and therefore all such Copyright Management

Information is knowingly false[.]” (Id. at ¶ 95). The L&S Defendants argue that

Plaintiff fails to identify any relevant conduct by the L&S Defendants

specifically or to describe any false CMI that they distributed, and that, in any

case, Plaintiff’s claim that the Recording did not properly attribute the Vocal

Arrangements to him does not support a claim under § 1202(a). (L&S Br. 20-

22).

       Section 1202(a) provides that “No person shall knowingly and with the

intent to induce, enable, facilitate, or conceal infringement — [i] provide

copyright management information that is false, or [ii] distribute or import for

distribution copyright management information that is false.” 17 U.S.C.

§ 1202(a). CMI includes:

                                         27
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 28 of 36




             any of the following information conveyed in connection
             with copies or phonorecords of a work or performances
             or displays of a work, including in digital form … :

             [i] The title and other information identifying the work,
             including the information set forth on a notice of
             copyright.

             [ii] The name of, and other identifying information
             about, the author of a work.

             [iii] The name of, and other identifying information
             about, the copyright owner of the work, including the
             information set forth in a notice of copyright.

             [iv] With the exception of public performances of works
             by radio and television broadcast stations, the name of,
             and other identifying information about, a performer
             whose performance is fixed in a work other than an
             audiovisual work.

             [v] With the exception of public performances of works
             by radio and television broadcast stations, in the case
             of an audiovisual work, the name of, and other
             identifying information about, a writer, performer, or
             director who is credited in the audiovisual work.

             [vi] Terms and conditions for use of the work.

             [vii] Identifying numbers or symbols referring to such
             information or links to such information.

             [viii] Such other information as the Register of
             Copyrights may prescribe by regulation, except that the
             Register of Copyrights may not require the provision of
             any information concerning the user of a copyrighted
             work.

Id. § 1202(c).

      The Court agrees with the L&S Defendants that the facts alleged in the

FAC do not support a viable claim against them for provision or distribution of

false CMI. To reiterate, Plaintiff’s allegations against the L&S Defendants are

that they gave BTN permission to record two performances of the Musical in

                                        28
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 29 of 36




1999, licensed the Recording to BTN for distribution, and sold their catalog

publishing rights to SATV in 2007. (FAC ¶¶ 35-36, 46). These allegations do

not establish that the L&S Defendants themselves played any role in the

packaging, promotion, or distribution of the Recording, or contributed CMI for

such distribution. Rather, as alleged, the L&S Defendants’ sole involvement

was authorizing BTN, and later SATV, to exploit their intellectual property as

contained in the Recording. Consequently, the only moments at which the L&S

Defendants may have engaged in conduct satisfying the terms of § 1202(a) are

when the Musical was staged for recording in 1999 and when the SATV

transaction occurred in 2007.

      In both cases, Plaintiff fails to allege in anything other than conclusory

terms that the L&S Defendants disseminated any CMI, let alone false CMI, in

connection with either the live production of the Musical or subsequent

distribution of the Recording. (See FAC ¶¶ 35-36, 46). He does not assert, for

example, that during the live productions filmed by BTN, the L&S Defendants

named the contributors to the Musical and falsely attributed the Vocal

Arrangements to Leiber and Stoller or someone else other than Plaintiff. Nor

does he allege a conveyance of the Recording from the L&S Defendants to SATV

in connection with the 2007 sale of catalog publishing rights, to which

conveyance false CMI could be connected. There is nothing in the FAC that

permits the Court to discern what CMI the L&S Defendants provided, when, to

whom, and in what way it was false. This lack of detail regarding how the L&S

Defendants supposedly falsely “signaled authorship or copyright ownership [in

                                       29
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 30 of 36




the Vocal Recordings] is particularly fatal to an attempt to allege CMI because

the point of CMI is to inform the public that something is copyrighted.” Laser

Kitten, LLC v. Mark Jacobs Int’l, LLC, No. 17 Civ. 8613 (JFK), 2018 WL

4830091, at *4 (S.D.N.Y. Oct. 4, 2018) (internal quotation marks omitted)

(citing Aaberg v. Francesca’s Collections, Inc., No. 17 Civ. 115 (AJN), 2018 WL

1583037, at *7 (S.D.N.Y. Mar. 27, 2018); Tomelleri v. Zazzle, Inc., No. 13 Civ.

2576 (EFM) (TJJ), 2015 WL 8375083, at *12 (D. Kan. Dec. 9, 2015) (finding no

false CMI under § 1202(a) where plaintiffs failed to allege facts from which the

court could infer a claim of ownership or authorship)).

      In any event, as discussed previously, the statute of limitations on

actions under Title 17 is three years. 17 U.S.C. § 507(b). Plaintiff was aware of

the Recording and its distribution in 2000 (FAC ¶ 40), and therefore would

have been aware at that same time of the CMI originally disseminated along

with the Recording. In other words, had the L&S Defendants provided false

CMI in connection with the performance of the Musical when it was recorded

by BTN, Plaintiff would have known no later than 2000. Thus, his claim,

brought in 2019, is untimely. Accordingly, the Court grants the L&S

Defendants’ motion to dismiss Plaintiff’s § 1202(a) claim.

                                       ***

      In summary, with respect to the L&S Defendants, the Court concludes

that Plaintiff’s copyright infringement claim is untimely, his unjust enrichment

claim is preempted by the Copyright Act, and his claim for provision or




                                       30
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 31 of 36




dissemination of false CMI is inadequately pleaded. The Court therefore grants

the L&S Defendants’ motion to dismiss in full.

D.     The Court Grants SATV’s Motion to Dismiss

       Plaintiff’s claims against Defendant SATV are the same as those against

the L&S Defendants: contributory copyright infringement (FAC ¶¶ 73-89),

unjust enrichment (id. at ¶¶ 104-19), and dissemination of false CMI (id. at

¶¶ 90-103). And SATV’s arguments for dismissal are nearly identical to those

presented by the L&S Defendants. Consequently, the Court’s analysis of the

relevant facts and legal principles is brief.

       1.    Plaintiff’s Contributory Copyright Infringement Claim Fails

       As alleged, in 2007, SATV purchased the rights to administer the L&S

Defendants’ catalog of works. (FAC ¶ 46). In 2018, without notice to Plaintiff,

SATV granted Broadway Worldwide additional distribution rights for the

Musical. (Id. at ¶ 47). Broadway Worldwide then purported to grant those

rights to BroadwayHD for digital streaming over its platform and through

Amazon. (Id. at ¶¶ 48-49). Plaintiff asserts that SATV “had actual or

constructive knowledge of the infringing acts of Brandwen, BroadwayHD, BTN,

Broadway Worldwide and Amazon” (id. at ¶ 75); “knew that such distribution

would result in further downstream infringement” (id. at ¶ 79); and “provided

the tools and support for the infringement by Defendants BroadwayHD and/or

Amazon” (id. at ¶ 80).

       Like the L&S Defendants, SATV argues that Plaintiff’s contributory

copyright claim is time-barred because it is an ownership claim that accrued in

                                         31
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 32 of 36




1999, when the Recording was created without Plaintiff’s permission. (SATV

Br. 2, 15-17). SATV asserts that “[b]ecause the FAC alleges that SATV is a

successor-in-interest to the L&S Defendants who allegedly sold it the Vocal

Arrangements, the copyright claim against SATV also accrued in 1999.” (Id. at

17 n.4). That is, because Plaintiff alleges that SATV “now apparently purports

to own the same rights that [the L&S Defendants] purported to possess” in

Plaintiff’s Vocal Arrangements (FAC ¶ 114), the date at which Plaintiff became

aware of the L&S Defendants’ assertion of ownership is also dispositive of the

viability of Plaintiff’s claim against SATV. See Cole v. Blackwell Fuller Music

Publ’g, LLC, No. 16 Civ. 7014 (VSB), 2018 WL 4680989, at *5-6 (S.D.N.Y.

Sept. 28, 2018) (holding that ownership claim accrued when plaintiff knew or

should have known that defendants’ predecessors-in-interest held themselves

out as the copyright owners of the work); Poindexter v. Warner/Chappell Music

Inc., No. 06 Civ. 3403 (LTS) (DCF), 2009 WL 302064, at *4 (S.D.N.Y. Feb. 9,

2009) (on summary judgment, holding that ownership claim accrued when

plaintiff knew that defendant’s predecessor-in-interest claimed the right to

publish songs co-written by plaintiff).

      Plaintiff does not dispute that SATV should be considered a successor-in-

interest to the L&S Defendants for these purposes. Rather, he denies that he

pleaded an ownership claim. (Pl. L&S and SATV Opp. 18-20). As explained

above, the Court finds that Plaintiff has pleaded an untimely ownership claim

against the L&S Defendants, and now reaches the same conclusion with

respect to SATV as the L&S Defendants’ purported successor-in-interest to the

                                          32
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 33 of 36




copyright in the Musical. Plaintiff’s infringement claims against SATV that

derive from this original ownership claim are likewise time-barred. See Kwan,

634 F.3d at 229-30. Accordingly, Plaintiff’s contributory copyright

infringement claim against SATV is dismissed.

      2.    Plaintiff’s Unjust Enrichment Claim Against SATV Is
            Preempted by the Copyright Act

      Plaintiff’s unjust enrichment claim against SATV is in all substantive

ways identical to his claim against the L&S Defendants. (See FAC ¶¶ 104-19).

For the reasons discussed above, it is likewise preempted by the Copyright Act

and dismissed.

      3.    Plaintiff’s False CMI Claim Against SATV Fails

      As stated previously, Plaintiff’s allegations in support of his false CMI

claim do not differentiate among the Defendants. (See FAC ¶¶ 90-103). Just

as with respect to the L&S Defendants, the FAC does not contain facts that put

SATV on notice of the type of CMI it allegedly provided or distributed, when, to

whom, and in what way it was false. (See id.). The sole allegation involving

SATV that falls within the limitations period is that “in 2018, without notice to

Roberts, Broadway Worldwide entered into a new license purportedly receiving

further and new distribution rights for the Recording from Sony/ATV.” (Id. at

¶ 47). Critically, Plaintiff does not allege SATV conveyed a copy of the

Recording to Broadway Worldwide at this time and that such copy was

accompanied by any CMI, let alone false CMI. Accordingly, Plaintiff fails to

state a claim against SATV under 17 U.S.C. § 1202(a).



                                        33
     Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 34 of 36




E.     The Court Reserves Decision on Plaintiff’s Request for Leave to
       Amend

       In light of the Court’s conclusions above, the Court considers Plaintiff’s

request that he be granted leave to file a Second Amended Complaint correcting

deficiencies in the FAC. (Pl. L&S and SATV Opp. 31). Federal Rule of Civil

Procedure 15(a) provides that leave to amend a complaint “shall be freely given

when justice so requires.” Fed. R. Civ. P. 15(a). Federal courts “interpret[]

Rule 15 to permit such amendments only when [i] the party seeking the

amendment has not unduly delayed, [ii] when that party is not acting in bad

faith or with a dilatory motive, [iii] when the opposing party will not be unduly

prejudiced by the amendment, and [iv] when the amendment is not futile.”

E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273, 282 (S.D.N.Y.

Mar. 6, 2006) (citing Foman v. Davis, 371 U.S. 178, 182 (1962); Mackensworth

v. S.S. Am. Merchant, 28 F.3d 246, 251 (2d Cir. 1994); Prudential Ins. Co. v.

BMC Indus., Inc., 655 F. Supp. 710, 711 (S.D.N.Y. 1987)). Although the L&S

Defendants request dismissal with prejudice and without leave to amend (see

L&S Br. 25; L&S Reply 10), they give no reasons why Plaintiff should be denied

the opportunity to amend. The Court sees no ground for denial on account of

the first three factors, as there is no evidence that Plaintiff has unduly delayed

in seeking to amend or is acting in bad faith or with a dilatory motive, or that

the L&S Defendants will be unduly prejudiced by amendment.

       Nevertheless, the Court is concerned that the repleading of certain of

Plaintiff’s claims against the L&S Defendants and SATV may be futile. “An

amendment is considered futile if the amended pleading fails to state a claim or
                                        34
    Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 35 of 36




would be subject to a successful motion to dismiss on some other basis.”

E*Trade, 420 F. Supp. 2d at 282; see also F5 Capital v. Pappas, 856 F.3d 61,

89 (2d Cir. 2017) (“‘A proposed amendment to a complaint is futile when it

could not withstand a motion to dismiss.’” (quoting Balintulo v. Ford Motor Co.,

796 F.3d 160, 164-65 (2d Cir. 2015)). For the purposes of evaluating futility,

courts apply the standard of Rule 12(b)(6), accepting all well-pleaded

allegations as true and drawing all reasonable inferences in favor of the

plaintiff. See E*Trade, 420 F. Supp. 2d at 282 (citing Mills v. Polar Molecular

Corp., 12 F.3d 1170, 1174 (2d Cir. 1993)). “In order to prove that amendment

would not be futile, [a plaintiff] must, ‘[a]t the very least ... provide some

indication of the substance of the contemplated amendment in order to allow

the Court to apply the standards governing Rule 15(a).’” United States ex. rel.

Hussain v. CDM Smith, Inc., No. 14 Civ. 9107 (JPO), 2018 WL 11217206, at *1

(S.D.N.Y. Jan. 31, 2018) (quoting St. Clair Shores Gen. Emps. Ret. Sys. v.

Eibeler, 745 F. Supp. 2d 303, 316 (S.D.N.Y. 2010)).

      Plaintiff does not propose any specific amendments for the Court to

assess. Accordingly, the Court hereby ORDERS the parties to appear for a

video conference on February 25, 2021, at 11:00 a.m., during which

conference the Court intends to discuss Plaintiff’s anticipated amendments.

Access instructions will be provided in advance of the conference.




                                         35
   Case 1:19-cv-09200-KPF-RWL Document 122 Filed 02/09/21 Page 36 of 36




                                 CONCLUSION

      For the reasons set forth above, the Court DENIES Defendant Bruce

Brandwen’s motion to dismiss; GRANTS the L&S Defendants’ motion to

dismiss; and GRANTS Defendant SATV’s motion to dismiss. The Court

reserves decision on Plaintiff’s request for leave to file a Second Amended

Complaint.

      The Clerk of Court is directed to terminate the motions at docket

numbers 79, 86, 87, 90, 107, and 110.

      SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       36
